Appleton, C. J.
— This is an action for necessaries furnished the defendant, an insane person, over twenty-one years of age and under guardianship. The guardian appears and contests the plaintiff’s claim.
If necessaries are furnished a person in this condition, in good faith and under circumstances justifying their being so furnished, the person furnishing may recover. If the law were not so, the insane might perish, if a guardian, having means, should neglect or refuse to furnish the supplies needed for their support. They stand in the same position *310as minors and are liable for necessaries. Seaver v. Phelps, 11 Pick., 304; Leach v. Marsh, 47 Maine, 548. Such is the rule of the common law.
Nor is this limited liability changed by R. S., 1857, c. 67, § 22, which provides that " when a person over twenty years of age is under gurdianship, he shall be deemed incapable of disposing of his property otherwise than by his last will, or of making any contract, notwithstanding the death, resignation or removal of the guardian,” &c. This prohibits all express contracts by the insane. They cannot be liable on any express promise. But their estate may be held when the law implies one; The insane must not be allowed to starve, though the guardian is dead, has resigned or been*, removed. The estate of the insane is legally, as well as equitably liable for necessaries furnished in good faith, and under circumstances justifying their being so furnished. McCrillis v. Bartlett, 8 N. H., 569 ; 1 Parsons on Con., 313, et seq. The case to stand for trial.
Kent, Walton, Barrows and Daneorth, JJ., concurred.